DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9” has been used to designate both an inter-turbine casing (see p.10 and aft portion of Fig 1) and the casing surrounding the reduction gearbox (see p.12 and center portion of Fig 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of 
Specification
The disclosure is objected to because of the following informalities:
On p.4 at line 13, “WO2015/01292” should be corrected to --WO2015/012923--.
On p.5 at line 23, “faring” should be corrected to --fairing--.
On p.8 at line 7, the word “march” appears to be a mistranslation. Examiner notes that the original specification in French says “marche,” which has several possible translations.
On p.8 at line 7, the word “march” appears to be a mistranslation. Examiner notes that the original specification in French says “marche,” which has several possible translations.
On p.14 at line 1, the word “march” appears to be a mistranslation. Examiner notes that the original specification in French says “marche,” which has several possible translations.
Appropriate correction is required.


Examiner’s Note
According to MPEP 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Thus the transition “including” in claim 1 is interpreted as open-ended, with the same scope as if “comprising” were used as the transition. To be more aligned with US practice, Applicant may wish to change “including” to --comprising--.
The claim 3 limitation “said fairing exhibiting a limited length with respect to said rotor” is quite broad. Any fairing would meet this limitation. Only a fairing with infinite length would not meet this limitation.
Claims 10 and 11 include reference numbers in parentheses. This is permissible, but appears to be unintentional, as no other claims include reference numbers.
Claim Objections
Claim 13 is objected to because of the following informalities:
In claim 13 at lines 3-4, “cruise regime” should be corrected to --a cruise regime--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There are several instances of a range of values recited with the structure “ranges between [A] and [B].” This wording suggests that the values of a particular engine are variable and adjustable. The claims are unclear because it is not clear whether they require the values to be variable. In light of the specification, this is not the intended meaning. For example, the diameter of the fan is generally not a variable quantity. This rejection may be overcome by amending the limitation in claims 1 (at line 6 and line 10), 2, 6, 7, and 9 to read --is between [A] and [B]--.
Claim 1 recites the limitation “a low pressure turbine shaft” at lines 1-2 and the limitation “a low pressure compressor turbine shaft” at line 8. It is unclear whether the line 8 recitation is referring to a second shaft, or to the same shaft from line 1. In light of the specification, it is interpreted as the same shaft. Specifically, Fig 1 shows only a low pressure shaft A connecting the LP compressor and the LP turbine, a high pressure shaft (not labeled) and a fan shaft. This rejection may be overcome by amending the limitation to read --the low pressure turbine shaft--.
Claim 1 recites the limitation “the fan rotor” in line 3. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, a fan could have more than one rotor.
Claim 1 at line 7 recites the limitation “wherein it includes.” It is unclear what “it” refers to, as several elements have been recited. For the purpose of examination, the limitation “it” has been interpreted as “the turbomachine.” This rejection may be overcome by amending the limitation to read --further comprising-- or --further including-- or --wherein the turbomachine includes--.
Claim 1 recites the limitation “the pitch diameter” in line 10. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite.
Claim 1 recites the limitation “the reduction gearbox ring” in line 10. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. This rejection can be overcome by amending the limitation to read --the reduction gearbox comprising a ring gear with a pitch diameter--. The “ring” is understood to be a ring gear based on the specification at the bottom of p.11 “the number of teeth of the ring.”
Claim 3 at line 2 recites the limitation “wherein it includes.” It is unclear what “it” refers to, as several elements have been recited. For the purpose of examination, the limitation “it” has been interpreted as “the turbomachine.” This rejection may be overcome by amending the limitation to read --further comprising-- or --further including-- or --wherein the turbomachine includes--.
Claim 4 at line 2 recites the limitation “the fan rotor blades.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. This rejection may be overcome by amending claim 1 at line 3 to read --the fan supplying air flow to a primary stream and a secondary stream and comprising a fan rotor and 
Claim 8 recites the limitation “of the order of 5 or 6.” The term "of the order of" is a relative term which renders the claim indefinite.  The term "of the order of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the reduction rate is unclear. This rejection may be overcome by amending the limitation to read --between 5 and 6--.
Claim 9 at line 2 recites the limitation “the external radius of the reduction gearbox.” It is unclear how this is related to the casing of the reduction gearbox external diameter D2, recited in claim 1. For example, is the diameter D2 simply twice the radius, or is it measuring a different portion?
Claim 9 at line 3 recites the limitation “the radius at the base of the fan.” There is insufficient antecedent basis for the radius and for the base of the fan, rendering the claim indefinite. Further, it is unclear how this is related to the fan hub diameter D1 recited in claim 1. For example, is the diameter D1 simply twice the radius, or is it measuring a different portion?
Claim 10 at line 2 recites the limitation “the stream.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim 10 depends from claim 1, which recites a primary stream and a secondary stream. It does not appear that the claim 10 recitation is referring to either of these streams. This rejection may be overcome by amending the limitation to read --a main stream--.
Claim 10 at line 2 recites the limitation “the fairing.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim 3 recites a fairing, but claim 11 depends only from claims 1 and 4.
Claim 10 at line 3 recites the limitation “the angle of glide of the hub.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Further, “angle of glide” is an accepted term for the angle defined by an aircraft’s vertical climb over a horizontal distance, so this usage is counter to the accepted meaning. For the purpose of examination, the limitation has been interpreted as and may be corrected to --a slope of the hub-- (see Specification p.14).
Claim 10 at line 3 recites the limitation “the blade root.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. This rejection may be overcome by amending the limitation to read --the blade roots-- and amending claim 1 as suggested above in ¶32 to correct claim 4.
Claim 11 at line 2 recites the limitation “at the blade tip.” The term “at” leaves some doubt as to how the blade tip is related to the fairing. “The blade tip” lacks antecedent basis. For the purpose of examination, the limitation has been interpreted as and may be corrected to --opposing the blade tips--, so long as claim 1 is amended as suggested above in ¶32 to correct claim 4.
Claim 12 at line 2 recites the limitation “the mean clearance.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Neither a clearance nor a mean clearance is previously recited. This rejection may be overcome by amending claim 11 to read -- opposing the blade tips across a clearance--.
Claim 12 at line 2 recites the limitation “the spherical annular reinforcement wall.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim 12 depends from claim 11, which recites “a spherical annular reinforcement.” It is unclear whether these refer to the same structure. For the purpose of examination, the claim 12 limitation has been interpreted as and may be corrected to --the spherical annular reinforcement--. Alternatively, claim 11 may be amended to include “wall.”
Claim 12 at line 3 recites the limitation “made dimensionless…0.35%.” Although it is common practice to make a dimensionless quantity by dividing, this limitation lacks sufficient definiteness for a claim. For the purpose of examination, the limitation has been interpreted as and may be corrected to --the clearance is less than 0.35% of a chord length of the blade tips--.
Claim 13 is rejected for the same three reasons as claim 12, and requires similar correction.
The remaining rejected claims are rejected for their dependence on an indefinite claim.
35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwarz (US 2016/0108807).

    PNG
    media_image1.png
    580
    439
    media_image1.png
    Greyscale

Regarding claim 1, Schwarz discloses:
 A turbomachine ([0002] “turbofan engine”) including a ducted (see nacelle/fairing in Fig 1) fan (42), a low pressure turbine shaft (low speed spool 30, [0039]) and a reduction gearbox (48) housed in a casing (see Fig 2, immediately outboard of ring gear 80 and defining inner bound of flowpath 88) between the fan and the low pressure turbine shaft, the fan rotor supplying air flow to a primary stream (core flow path C, [0036]) and a secondary stream (bypass flow path B) and including a hub of diameter D1 (66, [0051]), wherein, 
the diameter of the fan rotor is greater than 82 inches (2.08 meters) (the hub is 21 to 26 inches, [0056], the hub to tip ratio is 0.24 to 0.36, [0051], which yields a fan diameter between 21/0.36 = 58.33 inches and 26/.24 = 108.33 inches), 
the pressure ratio of the fan ranges between 1.10 and 1.35 ([0047] less than 1.45, inherently greater than 1), 
wherein it includes a low pressure compressor (44, [0043]) distinct from the fan, the reduction gearbox (48) being interposed between the fan rotor and a low pressure compressor turbine shaft ([0039]), and in that the casing of the reduction gearbox has an external diameter D2 (see Fig 2 at 92) greater than the diameter D1 (at 66, [0019]) of the hub, the pitch diameter of the reduction gearbox ring (80) ranging between 0.15 and 0.35 times the diameter of the fan rotor ([0065] “The gear diameter 98 is held close to the fan hub diameter 66 to define the flowpath 106 to be as short and unvarying in diameter as possible.” Since the hub to tip ratio is between 0.24 and 0.36, the ratio of the ring gear diameter to the tip diameter is very close to 0.24 to 0.36. Because the pitch .
The above rejection include several instances where a range in the prior art is considered by the Examiner to be anticipatory of a claimed range:
A calculated fan diameter of 58.33 inches to 108.33 inches anticipates a fan diameter greater than 82 inches.
A pressure ratio of less than 1.45 and inherently greater than 1 anticipates a pressure ratio between 1.10 and 1.35.
A ratio ring gear diameter to fan blade tip diameter “close to” but “slightly less” than 0.24 to 0.36 anticipates a pitch diameter to fan rotor diameter ratio of 0.15 to 0.35.
In the event the disclosed values are not found to be anticipatory, the claimed ranges would be obvious over the disclosed ranges. According to MPEP 2144.05 §1, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”
Regarding claim 2, Schwarz discloses, or, in the alternative, teaches: 
the diameter of the fan rotor ranges between 90 inches (2.29 metres) and 150 inches (3.81 metres) (see rejection of claim 1 above, 58.33 inches to 108.33 inches anticipates this range).
Regarding claim 3, Schwarz discloses, or, in the alternative, teaches: 
a nacelle (see nacelle/fairing in Fig 1) which is a protective fairing surrounding the fan rotor, said fairing exhibiting a limited length (having a forward end and an aft end, see Fig 1) with respect to said rotor.
Regarding claim 5, Schwarz discloses, or, in the alternative, teaches: 
the reduction gearbox is of epicyclic type ([0044]).
Regarding claim 6, Schwarz discloses, or, in the alternative, teaches: 
the fan hub ratio ranges between 0.25 and 0.35 ([0051]).
Regarding claim 9, Schwarz discloses, or, in the alternative, teaches: 
the ratio of the external radius of the reduction gearbox (i.e. the casing) and the radius at the base of the fan ranges between 1 and 1.10 ([0019] “a ratio of the hub diameter to the inlet diameter is between about 0.65 and about 0.95,” so the ratio of the gearbox casing to the fan hub is between 1/.95 = 1.05 and 1/.65 = 1.54).
Regarding claim 10, Schwarz discloses, or, in the alternative, teaches: 
the stream defined between the fairing (1) and the hub (10) is substantially cylindrical at the blade root, the angle of glide of the hub (10) at the blade root being null or lower than 5° (see Fig 2, blade root 45 is drawn in the axial direction, note that 106 is merely a streamline, [0065] “as short and unvarying in diameter as possible”).
Regarding claim 14, Schwarz discloses, or, in the alternative, teaches: 
An aircraft including a turbomachine according to claim 1 ([0044] “aircraft engine” implies an aircraft).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2016/0108807) in view of McCarty (US 5,281,094).
Regarding claim 4, Schwarz does not disclose:
the fan rotor blades are of variable setting type.
McCarty teaches:
a gas turbine engine for an aircraft, the fan having variable pitch blades. “During takeoff, when high thrust is required, the pitch of the blades is adjusted to produce maximum engine torque. At cruise, when lower speeds are required, the blade pitch is adjusted to provide optimum fuel efficiency. During landings, the pitch is adjusted to produce a reverse thrust, which brakes the aircraft. Among the advantages offered by variable pitch fan blades, fuel efficiency of the turbofan engine is increased since blade pitch can be varied to cater to ever-changing flight conditions.” (col 1 lines 23-32).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbomachine of Schwarz by making the fan blades variable pitch fan blades to obtain the benefit of increased fuel efficiency and braking for landings.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2016/0108807) in view of McCarty (US 5,281,094) as applied to claim 4, and further in view of Fulayter (US 2014/0255188).
Regarding claim 11, the turbomachine of Schwarz as modified by the variable pitch fan of McCarty does not teach:
the fairing exhibits a spherical annular reinforcement at the blade tip, the blade tips (6) being of a general complementary form.

    PNG
    media_image2.png
    221
    145
    media_image2.png
    Greyscale

Fulayter teaches:
a variable pitch gas turbine engine fan blade ([0025]) having a spherical geometry at the tip (see Fig 5, [0028]). The wall (i.e. casing) has a corresponding (i.e. spherical) shape to provide a substantially constant clearance over a wide range of operating conditions ([0019]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbomachine of Schwarz as modified by the variable pitch fan to have a spherical tip shape and corresponding spherical wall shape, as taught by Fulayter, to obtain the benefit of substantially constant clearance over a wide range of operating conditions.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2016/0108807) in view of McCarty (US 5,281,094) and Fulayter (US 2014/0255188) as applied to claim 11, and further in view of Barnett (US 2003/0138317).
Regarding claims 12 and 13, Schwarz does not disclose:
the mean clearance between the spherical annular reinforcement wall and a blade tip made dimensionless by the chord at the tip of the blading is lower than 0.35% when the turbomachine is at its maximum ground regime.
nor
the mean clearance between the spherical annular reinforcement wall and a blade tip made dimensionless by the chord at the tip of the blading is lower than 0.65% in cruise regime of the turbomachine.
Schwarz is silent on the clearance. Fulayter is directed toward “maintaining small tip clearances over a range of operating conditions” ([0004]). Clearance is a known result effective variable. It is known in the art that a large clearance reduces efficiency by allowing leakage over the blade tips. Conversely, a small clearance increases efficiency by reducing leakage over the blade tips. However, a small clearance may cause interference between the blade tips and the casing, in particular when the rotor is distorted or out of balance. 
Barnett teaches:
a gas turbine engine fan ([0017]) having a clearance of 1.4% of the chord at the blade tips ([0063]), which is somewhat larger relative to a conventional tip clearance ([0047] “enlarged”). Thus Barnett teaches that a conventional tip clearance is less than 1.4% of the blade tip chord.
OPTIMIZATION
MPEP 2144.05 §II states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clearance to be 0.35% of tip chord at maximum ground regime and/or 0.65% during cruise, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (US 2016/0108807) in view of Pointon (US 2018/0252166).
Regarding claim 7, Schwarz does not disclose:
the reduction rate of the reduction gearbox ranges between 3.5 and 8.
Schwarz discloses a reduction rate greater than 2.3 ([0044]) to provide a low corrected fan tip speed less than 1150 ft/second ([0048]). Schwarz discloses a high-bypass engine with a bypass ratio greater than about 10 ([0044]). No upper bound is given.
Pointon teaches:
a turbofan having a gearbox between the low pressure shaft and the fan, the gearbox having a reduction rate of about 4.2:1 to about 5:1 ([0045]). This gear ratio may be appropriate for high thrust, a large diameter fan, or high bypass ratio, for example 17 to 25 ([0045]).
COMBINATION

Regarding claim 8, the turbomachine of Schwarz as modified by the reduction ratio of Pointon teaches:
the reduction rate of the reduction gearbox is of the order of 5 or 6 (Pointon [0045], 4.2 to 5).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vetters (US 2014/0363276) is the US equivalent of a document cited on the IDS, and is equivalent to reference D1 on the ISR.
Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Spruce (US 10,982,563) discloses a turbofan with a fan diameter between 100-165 inches and a ring gear pitch diameter of 21 to 47 inches.
FR 3080886 discloses the spherical blade tips and reinforcing wall, as well as the clearance of 0.35% (ground) or 0.65% (cruise) of tip chord.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745